            Case 1:20-cv-02767-VEC Document 32
                                            31 Filed 06/19/20
                                                     06/18/20 Page 1 of 2


Buchanan      I ngersoll • Rooney
                                          MEMO ENDORSED
                               USDC SDNY
Daniel Gold                                                           640 Fifth Avenue
305 347 5908                   DOCUMENT                               9th Floor
daniel.gold@bipc.com           ELECTRONICALLY FILED                   New York, NY 10019-6102
                                                                      T 212 440 4400
                               DOC #:                                 F 212 440 4401
                               DATE FILED: 6/19/2020

                                           June 18, 2020

VIA ECF & EMAIL
The Honorable Valerie Caproni
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007

         Re:      QED LLC, et al. v. Faber Daeufer & Itrato, P.C, et al.
                  Case No. 20-cv-2767 (VEC)(SLC)
                  Joint Request to Adjourn Initial Pretrial Conference

Your Honor,

         As you are aware, this firm represents Defendants Faber Daeufer & Itrato PC, Kenneth
Itrato, and David Nicolaisen (“Defendants”) in this matter. We write with the consent of counsel
for all parties pursuant to Your Honor’s Individual Rules of Practice 2.A and 2.C to respectfully
request that this Court adjourn the Initial Pretrial Conference currently scheduled for June 26,
2020.

        The adjournment request is made in good faith as it will allow the parties time to more
fully complete the briefing of the currently pending motion to dismiss, which will be fully
submitted on July 29, 2020. Defendants submit that the motion to dismiss may narrow the issues
and claims in this matter, and, therefore, narrow the issues in discovery. In the interest of
efficiency, Defendants believe that a brief adjournment would provide the Court with adequate
time to consider these matters. Plaintiffs do not object to this request. This is the first
adjournment request made with respect to the Initial Pretrial Conference.

       Accordingly, we respectfully request that the Initial Pretrial Conference be adjourned to
July 17, 2020 or as soon thereafter as the Court can accommodate the parties.




                                             BIPC.com
        Case 1:20-cv-02767-VEC Document 32
                                        31 Filed 06/19/20
                                                 06/18/20 Page 2 of 2



June 18, 2020
Page - 2 -


      We greatly appreciate the Court’s attention to this matter.

                                    Respectfully submitted,

                                    /s/ Daniel Gold

                                    Daniel Gold
CC: All Counsel via ECF.


                                                  Application GRANTED in part. The initial
                                                  pretrial conference scheduled for June 26,
                                                  2020 is canceled. The parties' proposed case
                                                  management plan will be entered separately.
                                                 SO ORDERED.




                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE                    6/19/2020
